
	

113 HR 2962 IH: Saving More American Resources Today Grid Study Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2962
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Payne (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. King of New York,
			 Mr. Cartwright,
			 Mr. Keating,
			 Mr. Lance,
			 Mr. Swalwell of California,
			 Mr. DeFazio,
			 Mr. Andrews,
			 Mr. Richmond,
			 Ms. Clarke,
			 Mr. Sires,
			 Mr. Clyburn,
			 Mr. Pascrell,
			 Mr. Rangel,
			 Ms. Jackson Lee,
			 Mr. Butterfield,
			 Ms. Wilson of Florida,
			 Mrs. Christensen,
			 Ms. Gabbard,
			 Mr. Pallone,
			 Mr. Franks of Arizona,
			 Mr. Carson of Indiana,
			 Mr. Peters of California, and
			 Mr. O’Rourke) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To provide for independent research of the future
		  resilience and reliability of the Nation’s electric power transmission and
		  distribution system, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving More American Resources Today
			 Grid Study Act of 2013 or the SMART Grid Study Act of 2013.
		2.National Research
			 Council study on the resilience and reliability of the Nation’s power
			 grid
			(a)Independent
			 studyNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of Homeland
			 Security, and the heads of other departments and agencies, as necessary, shall
			 enter into an agreement with the National Research Council to conduct research
			 of the future resilience and reliability of the Nation’s electric power
			 transmission and distribution system. The research under this subsection shall
			 be known as the Saving More American Resources Today Study or the
			 SMART Study. In conducting such research, the National Research
			 Council shall—
				(1)research the
			 options for improving the Nation’s ability to expand and strengthen the
			 capabilities of the Nation’s power grid, including estimation of the cost, time
			 scale for implementation, and identification of the scale and scope of any
			 potential significant health and environmental impacts;
				(2)consider the
			 forces affecting the grid, including technical, economic, regulatory,
			 environmental, and geopolitical factors, and how such forces are likely to
			 affect—
					(A)the efficiency,
			 control, reliability and robustness of operation;
					(B)the ability of the
			 grid to recover from disruptions, including natural disasters and terrorist
			 attacks;
					(C)the ability of the
			 grid to incorporate greater reliance on distributed and intermittent power
			 generation and electricity storage;
					(D)the ability of the
			 grid to adapt to changing patterns of demand for electricity; and
					(E)the economic and
			 regulatory factors affecting the evolution of the grid;
					(3)review Federal,
			 State, industry, and academic research and development programs and identify
			 technological options that could improve the future grid;
				(4)review the
			 implications of increased reliance on digital information and control of the
			 power grid for improving reliability, resilience, and congestion and for
			 potentially increasing vulnerability to cyber attack;
				(5)review regulatory,
			 industry, and institutional factors and programs affecting the future of the
			 grid;
				(6)research the costs
			 and benefits, as well as the strengths and weaknesses, of the options
			 identified under paragraph (1) to address the emerging forces described in
			 paragraph (2) that are shaping the grid;
				(7)identify the
			 barriers to realizing the options identified and suggest strategies for
			 overcoming those barriers including suggested actions, priorities, incentives,
			 and possible legislative and executive actions; and
				(8)research the
			 ability of the grid to integrate existing and future infrastructure, including
			 utilities, telecommunications lines, highways, and other critical
			 infrastructure.
				(b)Cooperation and
			 access to information and personnelThe Secretary shall ensure
			 that the National Research Council receives full and timely cooperation,
			 including full access to information and personnel, from the Department of
			 Homeland Security, the Department of Energy, including the management and
			 operating components of the Departments, and other Federal departments and
			 agencies, as necessary, for the purposes of conducting the study described in
			 subsection (a).
			(c)Report
				(1)In
			 generalNot later than 18 months from the date on which the
			 Secretary enters into the agreement with the National Research Council
			 described in subsection (a), the National Research Council shall submit to the
			 Secretary and the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report containing the findings of the research required by that
			 subsection.
				(2)Form of
			 reportThe report under paragraph (1) shall be submitted in
			 unclassified form, but may include a classified annex.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security $2,100,000 to carry out this section.
			
